OPINION — AG — THE NON TUITION NO CHARGE PROVISION OF SECTION 13, HOUSE BILL 1524, SECOND REGULAR SESSION, THIRTY SIXTH OKLAHOMA LEGISLATURE, CH. 94, O.S.L. 1978, "DISPLACED HOMEMAKERS ACT" RELATES ONLY TO SERVICES AND PROGRAMS RENDERED THROUGH THE DISPLACED HOMEMAKERS CENTER AND DOES NOT EXTEND TO OTHER SERVICES OR PROGRAMS PROVIDED THROUGH SEPARATE OR INDEPENDENT AGENCIES OR INSTITUTIONS SUCH AS THE EDUCATIONAL CURRICULUM OFFERED AS PART OF THE REGULAR VOCATIONAL EDUCATION PROGRAM. (R. THOMAS LAY)